                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

MYRTIS PAULO HART,

               Plaintiff,

vs.                                                   No. CV 20-01141 MV/JFR


FEDERAL BUREAU OF INVESTIGATION,
CENTRAL NEW MEXICO CORRECTIONAL FACILITY,
CURRY COUNTY ADULT DETENTION CENTER,

               Defendants.


                MEMORANDUM OPINION AND ORDER OF DISMISSAL

       THIS MATTER is before the Court sua sponte under Rule 41(b) of the Federal Rules of

Civil Procedure on the Complaint for Violation of Civil Rights (“Complaint”) filed by Plaintiff

Myrtis Paulo Hart on November 4, 2020. [Doc. 1]. For the reasons set forth herein, the Court will

dismiss the Complaint without prejudice.

       Plaintiff filed the instant civil rights proceeding under 42 U.S.C. § 1983, see Doc. 1, but

did not pay the filing fee or submit an application to proceed without prepayment of fees or costs,

as required by 28 U.S.C. § 1915. On November 6, 2020, the Court entered an Order (the “First

Order”) directing Plaintiff to cure these deficiencies within 30 days, either by paying the filing fee

or by submitting an application to proceed in forma pauperis. Doc. 3. The First Order advised

Plaintiff that, if he failed to cure the deficiencies within the 30-day time-period, the Court could

dismiss this proceeding without further notice. Id. at 2. The Court also sent Plaintiff the proper

form for submitting an application pursuant to § 1915.

       Plaintiff submitted his Application to Proceed in District Court Without Prepaying Fees or

Costs (the “Application”) on December 6, 2020. Doc. 5. On March 18, 2020, the Court entered

                                                  1
an Order (the “Second Order”) granting Plaintiff’s Application and directing him, within 30 days

of entry of the Second Order, either to make an initial partial payment of the filing fee in the

amount of $33.96 or show cause why he should be excused from doing so. Doc. 7.

       On March 1, 2020, Plaintiff filed a Notice advising the Court of a change of address. Doc.

6. After that date, however, mail sent to Plaintiff at the new address was returned to the Court as

undeliverable. Docs. 8, 9. Accordingly, on April 20, 2021, the Court entered an Order (the “Third

Order”) directing Plaintiff to show cause within 30 days why the Complaint should not be

dismissed for failure to keep the Court advised of his correct address. Doc. 10. The Third Order

notified Plaintiff that, if he did not show cause within the 30-day time-period, the Court could

dismiss the case without further notice. Id.

       More than 30 days has elapsed since both the Second Order and the Third Order. Plaintiff

has not made the initial partial payment as required under § 1915(b), showed cause why he should

be excused from making the payment, showed cause why this case should not be dismissed for

failure to keep the Court advised of his correct address, or otherwise communicated with the Court.

       The Court may dismiss a proceeding under Rule 41(b) for failure to comply with statutes

or rules of civil procedure, or to comply with court orders. See Olsen v. Mapes, 333 F.3d 1199,

1204, n. 3 (10th Cir. 2003). Pro se litigants are also required to follow the federal rules of procedure

and simple, nonburdensome local rules. See Bradenburg v. Beaman, 632 F.2d 120, 122 (10th Cir.

1980). Here, Plaintiff did not comply with the Court’s Second Order or Third Order. Further,

Plaintiff was required under Local Rule 83.6 to keep the Court advised as to his current address

and to maintain contact with the Court. D.N.M. LR-Civ. 83.6. As the copy of the Third Order

sent to Plaintiff at his address of record has been returned to the Court as undeliverable, it is clear

that Plaintiff has not met his obligation to keep the Court apprised of his proper mailing address



                                                   2
and has not communicated or maintained any contact with the Court. Accordingly, the Court will

dismiss this proceeding for failure to comply with 28 U.S.C. § 1915, Rule 83.6, and the Second

and Third Orders, and for failure to prosecute this proceeding.

       IT IS ORDERED the Complaint for Violation of Civil Rights filed by Plaintiff Myrtis

Paulo Hart (Doc. 1) is DISMISSED without prejudice pursuant to Rule 41(b).




                                             __________________________________
                                             MARTHA VÁZQUEZ
                                             UNITED STATES DISTRICT JUDGE




                                                3
